UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4992


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BRYANT KELLY PRIDE, a/k/a Bryan Kelly Pride,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.    James P. Jones, Chief
District Judge. (1:07-cr-00020-jpj)


Submitted:    February 25, 2009             Decided:   March 17, 2009


Before WILKINSON, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis Dene, DENE & DENE, P.C., Abingdon, Virginia, for
Appellant. Julia C. Dudley, United States Attorney, Zachary T.
Lee, Assistant United States Attorney, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Bryant    Kelly       Pride    was       convicted    following          a    jury

trial of possession with intent to distribute fifty grams or

more of cocaine base.               Based on his prior felony convictions for

drug offenses, Pride was sentenced to the statutory mandatory

sentence         of      life         imprisonment.                  See         21      U.S.C.

§ 841(b)(1)(A)(iii)           (2006).         Pride      appeals,     arguing         that     the

district court erred in denying his motion for a continuance

based     on    the     Government’s          late       disclosure        of    impeachment

evidence,       and    that    the    district          court    erred     in    imposing       an

enhanced sentence based on prior convictions not alleged in the

indictment or proved to the jury beyond a reasonable doubt.                                    We

affirm.

               Pride’s        conviction          was     based      on     a     controlled

transaction      arranged       through       a    confidential       informant.             When

Pride arrived at the arranged meeting place, he was arrested.

Drugs,    digital       scales       and   money,        including       pre-recorded          buy

money,    were        found    in    the     car    Pride       arrived     in    and       Pride

surrendered       additional         cocaine       to    the    police.          Just    before

trial, Pride moved for a continuance because Pride’s counsel

learned from the prosecutor on the evening before trial that

during a prior controlled transaction with a different target,

the confidential informant had attempted to retain a portion of

the     drugs    she     purchased.           Pride’s          counsel     argued       that     a

                                               2
continuance was necessary to explore these circumstances.                        The

court denied the motion, ruling that, in view of the fact that

the Government would not call the informant as a witness, the

delay     in     disclosing    the     impeaching     information     was        not

prejudicial.

               We review a district court’s denial of a motion for a

continuance for abuse of discretion.             United States v. Williams,

445 F.3d 724, 738-39 (4th Cir. 2006).               “[B]road discretion must

be    granted    trial   courts   on   matters   of   continuances;      only     an

unreasoning and arbitrary insistence upon expeditiousness in the

face of a justifiable request for delay violates the right to

the assistance of counsel.”            Morris v. Slappy, 461 U.S. 1, 11-12

(1983) (internal quotation marks and citation omitted).

               Our review of the record leads us to conclude there

was no abuse of discretion.            The jury was not required to assess

the informant’s credibility because she did not testify.                         Nor

did the delay deprive Pride of an adequate opportunity to use

the information at trial, as demonstrated by counsel’s effective

cross-examination of a law enforcement witness during which he

argued that the informant was unreliable.              Finally, the evidence

against Pride was overwhelming and he cannot establish that if

the     information      had   been     disclosed     earlier,   there      is     a

“reasonable probability” of a different result.                  See Kyles v.

Whitley, 514 U.S. 419, 433 (1995).

                                         3
            Next, relying on the Supreme Court’s holding in Jones

v. United States, 526 U.S. 227, 232 (1999), that elements of an

offense must be charged in the indictment and proved beyond a

reasonable       doubt,     Pride       contends     that,      because         his     prior

convictions were not charged in the indictment or proved to a

jury    beyond    a   reasonable        doubt,    the    district       court    erred       in

imposing an enhanced sentence of life imprisonment.                                   Pride’s

claim    fails    because        the    Supreme    Court     specifically         excepted

prior convictions when it held that, “[o]ther than the fact of a

prior    conviction,      any     fact    that    increases       the    penalty       for    a

crime beyond the prescribed statutory maximum must be submitted

to a jury, and proved beyond a reasonable doubt.”                              Apprendi v.

New Jersey, 530 U.S. 466, 490 (2000).                        See United States v.

Cheek,    415    F.3d     349,    352    (4th     Cir.    2005)    (noting       that    the

“exception for recidivism-based enhancements in sentencing” was

reaffirmed in United States v. Booker, 543 U.S. 220 (2005)).

            Accordingly,           we     affirm         Pride’s        conviction        and

sentence.       We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented       in     the    materials

before    the    court    and     argument       would    not   aid      the    decisional

process.

                                                                                  AFFIRMED




                                            4